Dear Mr. Pickett:
Our office received an opinion request from you made on behalf of the Mayor of the Town of Many regarding the collection of costs and fees pursuant to La.R.S. 40:2266.1 and La.R.S. 40:2266.1.1. More particularly, in an effort to ensure the correct collection of costs and fines, you have asked our office for an opinion as to whether the provisions of La.R.S. 40:2266.1.1 are optional or mandatory for a mayor's court in a municipality with a population of four thousand or less.
La.R.S. 40:2266.1.1 concerns optional methods of obtaining revenues for all parishes in which a governing authority elects to become a participating parish with a criminalistics laboratory commission. In particular, La.R.S. 40:2266.1(B)(6) makes the taxation of additional costs for the operating of commissions and laboratories optional in any mayor's court in a municipality with a population of four thousand or less. La.R.S. 40:2266.1.1, which pertains to all criminal cases prosecuted in any mayor's court sitting within a parish which is a part of the North Louisiana Criminalistics Laboratory Commission, establishes mandatory fee assessments for certain defendants according to a fee schedule set out by statute. According to La.R.S. 40:2266.1, the North Louisiana Criminalistics Laboratory Commission was established to serve a number of parishes, including Sabine Parish, in which the town of Many is located.
The relevant portion of La.R.S. 40:2266.1 is contained in Subsection (B)(6), which provides:
  Notwithstanding any provisions of R.S. 40:2264 or this Section to the contrary, the taxation of additional costs for the necessary operating *Page 2 
expenses of the commissions and laboratories in any mayor's court in a municipality with a population of four thousand or less shall be optional.
This statute clearly states that the taxation of additional costs for the necessary operating expenses of the commissions and laboratories in a municipality with a population of four thousand or less is optional despite any provisions in La.R.S. 40:2264 or others in this Section to the contrary.
La.R.S. 40:2266.1.1 provides for fees and costs of court which are contrary to La.R.S. 40:2266.1(B)(6). This statute is not a provision of La.R.S. 40:2264, nor is it a part of the Section referred to by La.R.S. 40:2266.1(B)(6). However, we note that La.R.S. 40:2266.1.1 (A)(5) provides that:
  The provisions of this Section shall not supersede and shall be supplemental to the provisions of R.S. 40:2264, 2266.1, 2268.4, or any other provision of law providing for fees for criminalistics laboratories. The fees provided for in Paragraph (1) of this Subsection shall be in addition to any fees collected pursuant to the provisions of R.S. 40:2262, 2266.1, 2268.4, or any other provision of law.
Your opinion request expresses concern for the fact that the first sentence of La.R.S. 40:2266.1.1(A)(5) states that this Section is not to supersede La.R.S. 40:2266.1, yet the second sentence states that the fees provided for in La.R.S. 40:2266.1.1 shall be in addition to any fees collected pursuant to La.R.S. 40:2266.1. We examine this statute in light of the instruction regarding statutory interpretation that when a law is susceptible of different meanings to interpret it as having the meaning which best conforms to the purpose of the law. La.C.C. art. 10. Because La.R.S. 40:2266.1.1(A)(5) specifically provides that the provisions of this Section shall not supersede La.R.S. 40:2266.1, we interpret the legislature to have intended the provisions of La.R.S. 40:2266.1(B)(6) to apply if the court meets the qualifications of that Subsection, namely that it is a mayor's court in a municipality with a population of four thousand or less. The fact that the legislation states that the provisions of La.R.S. 40:2266.1.1 shall not supersede La.R.S. 40:2266.1 demonstrates that there was no legislative intent for the fees described in La.R.S. 40:2266.1.1 to take precedence over the optional nature of the fees described in La.R.S. 40:2266.1(B)(6).
In conclusion, it is our opinion that, in accordance with La.R.S. 40:2266.1 (B)(6), the taxation of additional costs for the necessary operating expenses of the commissions and laboratories in any mayor's court in a municipality with a population of four thousand or less shall be optional. The clear language of La.R.S. 40:2266.1.1(A)(5) demonstrates the legislature's intention that La.R.S. 40:2266.1.1 not supersede La.R.S. 40:2266.1. The second sentence of La.R.S. 40:2266.1.1(A)(5) serves to clarify that any fees collected under La.R.S. 40:2266.1.1 are supplemental to any fees properly collected under La.R.S. 40:2262, 2266.1, 2268.4, or any other provision of law. However, this sentence does not make the collection of fees mandatory for mayor's courts in a municipality with a population of four thousand or less. *Page 3 
We hope that this opinion has adequately addressed the legal issues that you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
  With best regards,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ Emalie A. Boyce Assistant Attorney General
  JDC: EAB